Opinion filed May 12, 2022




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-20-00189-CV
                                  __________

      PAUL LEIGHTON PRATHER AND MARCUS ALBERT
                  PRATHER, Appellants
                                         V.
    CALLON PETROLEUM OPERATING COMPANY, INC.;
   ALLDALE MINERALS II, LP; CASE ENERGY PARTNERS,
     LLC; AND MONTAIGNE MINERALS, LLC, Appellees


                    On Appeal from the 118th District Court
                           Howard County, Texas
                         Trial Court Cause No. 53738


                                   OPINION
      In this will construction appeal, we must determine the meaning of the phrase
“survivor(s) thereof.” The controversy that is central to our determination originates
from an ownership dispute regarding certain mineral interests and associated royalty
interests located in Howard County. The testatrix, Olga Stamps, had two daughters,
June McCasland and Margaret Ogden. Appellants, Paul Leighton Prather and
Marcus Albert Prather, are June’s children and claim ownership to the disputed
interests through her. Appellee Callon Petroleum Operating Company, Inc. is the
current operator of certain oil and gas leases that include the disputed interests.
Appellees AllDale Minerals II, LP; Case Energy Partners, LLC; and Montaigne
Minerals, LLC (the royalty companies) claim superior title to the disputed interests
based on assignments they received from Margaret’s successors.
      Appellants sued Callon for breach of contract after Callon suspended royalty
payments purportedly due Appellants because of this title dispute. The royalty
companies intervened in the suit and asserted that they held superior title to the
disputed interests. Appellants and the royalty companies later filed competing
motions for summary judgment. After a hearing, the trial court granted summary
judgment in favor of the royalty companies. On appeal, Appellants contend that the
trial court’s interpretation of Olga’s will and its grant of summary judgment was
erroneous. We affirm.
                              I. Factual Background
      Olga Stamps executed her will in 1995 and named Margaret and June as her
sole beneficiaries. In Section II of her will, Olga devised all of her property,
including the disputed mineral and royalty interests, to Margaret and June as follows:
             I GIVE, DEVISE and BEQUEATH unto my children, JUNE
      LAVELLE MCCASLAND and MARGARET A. OGDEN, to share
      and share alike, all of the property which I may own at the time of my
      death, real, personal and mixed, tangible and intangible, of whatsoever
      nature and wheresoever situated, including all property which I may
      acquire or become entitled to after the execution of this will, including
      all lapsed legacies and devises or other gifts made by this will which
      fail for any reason (but excluding any property over which I may have
      any power of appointment), in fee simple. In the event that one of the
      beneficiaries in this paragraph is not living at the time of my death,
      then his or her share shall go to the survivor(s) thereof.


                                          2
(Emphasis added). In her will’s residuary clause, Olga also devised the residual of
her estate to Margaret and June, to share and share alike, including any lapsed
legacies or devises made by the will. Unlike Section II of Olga’s will, the residuary
clause does not contain any similar survivorship terms.
       June predeceased Olga. When Olga passed, her will was admitted to probate
as a muniment of title. Later, believing they had inherited June’s share of the
disputed mineral interests, Appellants executed a series of mineral leases to a third
party. These leases were eventually assigned to Callon, which currently operates the
leases. When Margaret (who survived Olga) passed, her children inherited her share
of the disputed mineral interests. Margaret’s children eventually sold their inherited
interests to the royalty companies.
       After Callon became aware of the competing claims to the disputed mineral
interests, it determined that the royalty payments should be suspended pending the
resolution of this title dispute. Appellants thereafter sued Callon for breach of
contract and sought attorney’s fees based on the suspension of the royalty payments
allegedly due them. The royalty companies intervened in the suit and claimed
superior title to the disputed interests. As the surviving children of June, Appellants
alleged in the trial court, and they argue on appeal, that the phrase “survivor(s)
thereof” in Section II of Olga’s will refers to them; therefore, June’s share of Olga’s
estate passed to them upon Olga’s death. The royalty companies contended in the
trial court that the phrase “survivor(s) thereof” refers only to Olga’s two children,
Margaret and June; therefore, because June did not survive Olga, and Margaret did,
upon Olga’s death, Margaret took Olga’s entire estate under Section II of the will.
As such, the royalty companies argue on appeal that, as successors to Margaret’s
interests by virtue of the assignments from Margaret’s children, they hold superior
title to the disputed interests.


                                          3
      In their motion for summary judgment, Appellants sought a construction of
Olga’s will. Specifically, Appellants requested that the trial court (1) interpret
Olga’s will in their favor, (2) order Callon to pay the suspended royalties to
them, and (3) grant them “such other and further relief” to which they were
entitled. Notably, Appellants’ motion did not address or present any evidence on
the breach-of-contract claim and request for attorney’s fees they had asserted against
Callon. In their cross-motion for summary judgment, the royalty companies sought
a judgment to quiet title on the disputed mineral interests. Callon filed a response to
these motions in which it took no position on the merits of the dispute, except to
assert that the trial court should not interpret Appellants’ broad prayer for relief to
entitle them to judgment on the claims they had asserted against Callon because
Appellants had neither moved for any relief nor adduced any evidence in their
motion that was pertinent to those claims; therefore, Appellants had not met their
summary judgment burden.
      The trial court signed a final judgment in which it granted the royalty
companies’ motion for summary judgment, denied Appellants’ motion, and ordered
that, as a result of its rulings, Appellants took nothing on all claims they had asserted
against Callon and the royalty companies in the underlying suit. This appeal
followed.
                    II. Standard of Review – Summary Judgment
      We review summary judgments de novo. Travelers Ins. Co. v. Joachim, 315
S.W.3d 860, 862 (Tex. 2010). If a traditional summary judgment motion is filed,
the movant has the burden to show that no genuine issue of material fact exists and
that the trial court should grant judgment in the movant’s favor as a matter of law.
TEX. R. CIV. P. 166a(a), (c); Provident Life & Accident Ins. Co. v. Knott, 128 S.W.3d
211, 216 (Tex. 2003). If the movant meets its summary judgment burden, the burden
shifts to the nonmovant, who must raise a genuine issue of material fact that would
                                           4
preclude the grant of summary judgment. Amedisys, Inc. v. Kingwood Home Health
Care, LLC, 437 S.W.3d 507, 510–11 (Tex. 2014).
      To determine if a genuine issue of material fact exists, we review the evidence
in the light most favorable to the nonmovant, and we indulge every reasonable
inference and resolve any doubts in the nonmovant’s favor. KMS Retail Rowlett,
LP v. City of Rowlett, 593 S.W.3d 175, 181 (Tex. 2019); Knott, 128 S.W.3d at 215.
We credit evidence favorable to the nonmovant if reasonable jurors could do so, and
we disregard contrary evidence unless reasonable jurors could not. Samson Expl.,
LLC v. T.S. Reed Props., Inc., 521 S.W.3d 766, 774 (Tex. 2017); Mann Frankfort
Stein & Lipp Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009). The
evidence raises a genuine issue of material fact if reasonable and fair-minded jurors
could differ in their conclusions in light of all the summary judgment evidence
presented. Goodyear Tire & Rubber Co. v. Mayes, 236 S.W.3d 754, 755 (Tex.
2007).
      When the parties file competing summary judgment motions and the trial
court grants one motion and denies the other, as in this case, we review all of the
summary judgment evidence, determine the issues presented, and render the
judgment that the trial court should have rendered. Lightning Oil Co. v. Anadarko
E&P Onshore, LLC, 520 S.W.3d 39, 45 (Tex. 2017) (citing Merriman v. XTO
Energy, Inc., 407 S.W.3d 244, 248 (Tex. 2013)).
                                III. Governing Law
      We construe whether a will is unambiguous as a matter of law. Knopf v. Gray,
545 S.W.3d 542, 545 (Tex. 2018) (citing El Paso Nat’l Bank v. Shriner’s Hosp. for
Crippled Children, 615 S.W.2d 184, 185 (Tex. 1981)). Here, the parties to this
appeal each assert that Olga’s will is unambiguous—though they advance differing
interpretations as to its meaning—and we agree. See In re Estate of Slaughter, 305
S.W.3d 804, 809 (Tex. App.—Texarkana 2010, no pet.) (“[A]mbiguity [in a will]
                                         5
does not arise merely because the parties disagree on the will’s interpretation or
because of a simple lack of clarity.” (citing DeWitt County Elec. Coop., Inc. v. Parks,
1 S.W.3d 96, 100 (Tex. 1999))); Steger v. Muenster Drilling Co., 134 S.W.3d 359,
372–73 (Tex. App.—Fort Worth 2003, pet. denied).
      The “cardinal rule” of will construction is to ascertain the testatrix’s intent and
to enforce that intent to the extent the law permits. Knopf, 545 S.W.3d at 545 (citing
Sellers v. Powers, 426 S.W.2d 533, 536 (Tex. 1968)); Hysaw v. Dawkins, 483
S.W.3d 1, 7 (Tex. 2016). We look to the instrument’s language, consider its
provisions as a whole, and attempt to harmonize them so as to give effect to the
will’s overall intent. Knopf, 545 S.W.3d at 545 (citing Stephens v. Beard, 485
S.W.3d 914, 916 (Tex. 2016)). We focus not on what the testatrix intended to recite,
but on the meaning of the words she actually used. Stephens, 485 S.W.3d at 916;
Shriner’s Hosp. for Crippled Children of Tex. v. Stahl, 610 S.W.2d 147, 151 (Tex.
1980). Such words, “whether technical or popular,” are construed “in their plain and
usual sense, unless a clear intention to use them in another sense” is present in the
instrument. Stephens, 485 S.W.3d at 916 (quoting White v. Taylor, 286 S.W.2d 925,
926 (Tex. 1956)); see Knopf, 545 S.W.3d at 545 (citing Bergin v. Bergin, 315 S.W.2d
943, 946 (Tex. 1958)). Where a testatrix’s intent is clear, we need not resort to
artificial rules of construction. Perry v. Hinshaw, 633 S.W.2d 503, 505 (Tex. 1982).
                                     IV. Analysis
      A. Construction of Olga’s Will
      We first address the sole issue raised by Appellants and the primary focus of
this appeal—the construction of Olga’s will. Appellants assert that, to harmonize
all sections of Olga’s will and faithfully adhere to her intent, we must construe the
phrase “survivor(s) thereof” in Section II of the will to mean “heirs.” In other words,
Appellants posit that the phrase “survivors thereof” in Section II means the
respective heirs of Margaret and June should either of them predecease Olga. We
                                           6
disagree. Here, the terminology used by Olga in Section II, when read in context
with the remainder of that paragraph and as found within the entire instrument (the
will), dictates a result that is clearly contrary to the argument Appellants have urged
on appeal—the determinations made by the trial court on the issues now before us.
      In the single paragraph that promulgates Section II of her will, Olga devised
all of her property “to my children, [named], to share and share alike.” In the
following sentence, she stated: “In the event that one of the beneficiaries in this
paragraph is not living at the time of my death, then his or her share shall go to the
survivor(s) thereof.” We hold that this provision, in this context, constitutes words
of survivorship.
      To be sure, the mere presence of words such as “survivor(s) thereof” does not
conclusively establish that Olga intended to require that survivorship be a condition
of taking under Section II of her will. There are no magic words which, in isolation
from the rest of the will, can establish a meaning that is contrary to the testatrix’s
basic intention as indicated by the entire instrument. Hysaw, 483 S.W.3d at 8.
Rather, “[a]scertaining intent from the four corners of a will requires careful
examination of the words the testatrix chose,” and “‘[t]he sense in which the words
were used by the testat[rix] is the ultimate criterion.’” Id. at 7 (second alteration in
original) (quoting Stewart v. Selder, 473 S.W.2d 3, 7 (Tex. 1971)).
      Appellants’ reply brief succinctly captures the crux of their argument: in their
view, there is no reasonable construction in which “a reasonable [testatrix] might
identify her adult grandson as a potential executor, trustee, and beneficiary in other
circumstances but yet wall him off from all estate benefits in the happenstance that
his mom was to predecease his grandmother.” On these facts, we cannot agree.
      In their briefing, Appellants rely heavily on the Texas Supreme Court’s
decision in Hysaw v. Dawkins, both for the general interpretive principles reiterated
and emphasized in that case and for the result that the application of those principles
                                           7
to the facts of that case demanded. 483 S.W.3d 1. The key principle reiterated in
Hysaw is that a will should be interpreted in its entirety, not piecemeal or in isolation.
Id. at 13. Although we agree with this principle, Appellants’ reliance on Hysaw in
this instance is misplaced.
      Hysaw involved a will which contained a “double fraction” royalty interest
predicament. Id. at 4–13. This situation commonly arises in older oil and gas deeds
due to “the legacy of the 1/8th royalty” and a theory known as “estate
misconception.” Id. at 10. The will contained seemingly inconsistent provisions,
and the court holistically harmonized those provisions in an effort to determine the
testatrix’s intent. Id. at 14. The dispositive point was that although two of the three
provisions accorded “fixed” royalty interests in accordance with the historical
standard use of the “1/8 royalty” terminology, the third royalty provision indicated
that the testatrix intended for all royalty devises to be “floating” interests because it
required a re-equalization of the shares to each child in the event of an inter vivos
scenario that diminished the overall available royalty. Id. at 15. An interpretation
of the other two provisions in accordance with the historical meaning of the
“1/8 royalty” terminology would “produce a paradoxical result,” because it would
counteract the clear meaning of the third royalty provision. Id. at 15–16. Thus, the
court determined that the only plausible construction supported by a holistic reading
of the will was that the testatrix used the phrase “one-eighth royalty” as a shorthand
phrase for the entire royalty interest that a lessor could retain under a mineral lease.
Id.
      The context of the will before us is much more straightforward. Although the
holding in Hysaw does not dictate the result of this appeal, we nonetheless apply the
same principles of holistic will construction. We recognize that circumstances exist
in which the courts are tasked with deciding whether certain words in a will
constitute a condition of survivorship. Indeed, the result of each scenario depends
                                            8
on the specific words and context of the will that is construed. See, e.g., White v.
Moore, 760 S.W.2d 242 (Tex. 1988) (holding that a provision that left property “to
my six children, [naming each] and to the survivor or survivors of them at the time
of my death” was ambiguous as to whether the will expressed an intent to disinherit
descendants of the children); Perry v. Hinshaw, 633 S.W.2d 503 (Tex. 1982)
(holding a provision that devised 1/2 of the subject real property to be divided “share
and share alike, among the surviving brothers and sisters” contained words of
survivorship); Allen v. Talley, 949 S.W.2d 59 (Tex. App.—Eastland 1997, pet.
denied) (holding that the phrase “to my living brothers and sisters” constituted words
of survivorship because the testatrix used the word “living” for a purpose); Gregg v.
Jones, 699 S.W.2d 378 (Tex. App.—San Antonio 1985, writ ref’d n.r.e.) (holding
the residuary provision that left property to the testatrix’s husband and “any children
that might survive me, or the survivors or survivor of them” was a clear reference to
a class gift and excluded the surviving heirs of the husband).
      Appellants argue that the conditional plural form of the noun “survivor(s)” in
Section II of Olga’s will indicates that she intended for the term to mean “heirs”
because if either Margaret or June predeceased Olga, there would have been only a
singular possible survivor, thus rendering the inclusion of the plural form
meaningless. At least one of our sister courts of appeals has declined a similar
invitation to interpret the terms “survivors” and “heirs” synonymously. Gregg, 699
S.W.2d at 379; see also White, 760 S.W.2d at 243 (acknowledging Gregg but
remanding on different grounds). We agree with the court’s reasoning in Gregg and
reject Appellants’ argument that the terms “survivors” and “heirs” are one in the
same. In fact, these terms differ and are not interchangeable.
      Moreover, we conclude that the inclusion of the conditional plural form of
“survivor(s)” as stated in Section II of Olga’s will, could allow for a pretermitted
child. See TEX. EST. CODE ANN. §§ 255.051, .053(b) (West 2020). In Section II of
                                          9
her will, the last sentence refers to “the beneficiaries in this paragraph,” which are
previously identified as Olga’s children, Margaret and June. (emphasis added).
However, this sentence also states that, if a beneficiary is not alive at the time of
Olga’s death, “then his or her share shall go to the survivor(s) thereof.” (emphasis
added).   This reference above to a possible male beneficiary indicates the
accommodation for a pretermitted child because the only children of Olga who are
identified in her will are female. While Olga’s will is not, perhaps, a model of artful
drafting, we must endeavor to interpret each provision in a meaningful way. See
Estate of Etheridge, 594 S.W.3d 611, 615 (Tex. App.—Eastland 2019, no pet.).
      Appellants attempt to rely on White and to distinguish Gregg to demonstrate
that the language in Olga’s will cannot support the grant of summary judgment in
favor of the royalty companies. According to Appellants, the Texas Supreme Court
in White rejected the court’s analysis in Gregg that the term “survivors” does not
mean “heirs,” and therefore we should similarly reject Gregg’s analysis and hold
that it cannot support the grant of summary judgment. See White, 760 S.W.32d at
243–44 (citing Gregg, 699 S.W.2d at 379). Appellants’ argument is flawed and
unpersuasive. The will language in White bequeathed to the testatrix’s “six children
[naming them] and to the survivor or survivors of them at the time of my death.” Id.
at 243. This phrase was held to be ambiguous because the designated beneficiaries
could be construed to encompass not only the six expressly named children but also
an additional group of recipients. Therefore, although acknowledging the holding
in Gregg, the court in White, based on the facts before it, concluded that a remand
was necessary because the specific will language at issue was ambiguous. Id. at
243–44. That element of ambiguity is not present here because Olga’s designation
of beneficiaries was clear, specific, and made no reference to any possible
descendants or heirs of the specific beneficiaries (Margaret and June) that she
identified in Section II of her will. See Hedgecoke v. Amarillo Nat’l Bank, No. 07-
                                          10
03-0376-CV, 2004 WL 1150961, at *3 (Tex. App.—Amarillo May 24, 2004, no
pet.) (mem. op.) (explaining and distinguishing the ambiguity in White).
        To ascertain Olga’s testamentary intent, we must adhere to the words she used,
as contained within the context of her will as a whole. See Hysaw, 483 S.W.3d at
15; Welch v. Straach, 531 S.W.2d 319, 322 (Tex. 1975). In Section II of her will,
the “survivor(s) thereof” phrase that Olga included attached to the property that she
devised to Margaret and June. In Section III, Olga also devised her residuary estate,
including any lapsed gifts made by the will, to Margaret and June. Despite the
designation of identical beneficiaries in each section of her will, Olga did not include
any survivorship language in Section III, though it is reasonable to conclude that she
was aware of this contingency and chose not to do so. Because Appellants would
inherit as June’s heirs under the residuary clause of Section III or because other
sections of the will designate Paul Prather as a potential substitute or successor
trustee and executor is of no consequence. In this instance, neither scenario changes
or precludes the meaning or intent of the last sentence of Section II. 1
        Appellants further contend that Olga disfavored lapses in her will, as shown
by her specific inclusion of any lapsed gifts or legacies under the will in Sections II
and III. This argument is not persuasive and merely repeats the same contention that
pervades all of Appellants’ arguments—that because they stand to benefit under
other sections of the will, we should not construe the plain language of Section II to
mean what it otherwise clearly does. Here, such a conclusion would be inconsistent
with the purpose of a holistic construction.




        1
          Section IV of Olga’s will, which creates a trust for June’s share with Margaret as trustee, names
Paul as substitute or successor trustee and provides that both Appellants will receive equal shares of the
assets from June’s trust (apart from one specific property) upon June’s death. Likewise, Section V names
Paul as a potential substitute or successor executor, although a different person is the first named substitute
or successor executor.
                                                      11
      Undoubtedly, Olga required survivorship as a condition of either Margaret,
June, or both of them taking under Section II of the will. See White, 760 S.W.2d at
244; see also Allen, 949 S.W.2d at 62. As we have said, the meaning of survivorship
is central to the disposition of this appeal. Common sense dictates that a “survivor”
is one who remains alive or survives an event; we cannot conceive of a contrary
interpretation. Therefore, because only Margaret was surviving at the time of Olga’s
death, she alone took Olga’s estate under Section II. Accordingly, we overrule
Appellants’ sole issue.
      B. Waiver of Appellate Issues Against Callon
      The trial court, as shown by its final judgment, disposed of all claims asserted
by Appellants in the underlying suit, including the breach-of-contract claim and
request for attorney’s fees they alleged against Callon. Because Appellants have
neither assigned a point of error to the trial court’s final disposition of their claims
against Callon nor otherwise raised this issue on appeal, any error they could have
advanced concerning the trial court’s actions in this regard is waived.
      “A trial court may express its intent to render a final judgment by describing
its action as (1) final, (2) a disposition of all claims and parties, and (3) appealable.”
Bella Palma, LLC v. Young, 601 S.W.3d 799, 801 (Tex. 2020). If the trial court’s
intent to finally dispose of the case is clear from its judgment, the judgment is final
and its finality is not disturbed even if the record does not afford a legal basis for the
trial court to adjudicate a claim. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 206
(Tex. 2001); see also Bella Palma, 601 S.W.3d at 801. “A statement like, ‘This
judgment finally disposes of all parties and all claims and is appealable’, would leave
no doubt about the court’s intention.” Lehmann, 39 S.W.3d at 206.
      It is improper if a trial court disposes of a party’s claim by summary judgment
when the claim was not raised or addressed in a summary judgment motion. TEX. R.
CIV. P. 166a; see Black v. Victoria Lloyds Ins. Co., 797 S.W.2d 20, 27 (Tex. 1990)
                                           12
(“A summary judgment movant may not be granted judgment as a matter of law on
a cause of action not addressed in a summary judgment proceeding.”). Nevertheless,
“if a defendant moves for summary judgment on only one of [multiple] claims
asserted by the plaintiff, but the trial court renders judgment that the plaintiff take
nothing on all claims [the plaintiff has] asserted, the judgment is final—erroneous,
but final.”2 Lehmann, 39 S.W.3d at 206.
       In its final judgment, the trial court expressed its intent to finally dispose of
all claims that the parties had raised in the underlying suit when it recited that
(1) based on its rulings on the cross-motions for summary judgment, Appellants
would “take nothing on all of their claims” (emphasis added), (2) any relief not
granted was denied, and (3) its judgment was final and appealable. Further, Callon’s
response to the cross-motions for summary judgment clearly addressed the dilemma
that, as to the claims Appellants had asserted against Callon, Appellants had neither
moved for any relief in their motion nor adduced relevant evidence to meet their
summary judgment burden on either claim.
       Although the primary focus of Appellants’ motion for summary judgment was
the trial court’s construction of Olga’s will, their motion includes only a global and
conclusory prayer that the trial court should order “Callon Petroleum to pay all past
and future sums” from the disputed interests to Appellants.                    Appellants have
followed the same path in this appeal. Just as in the trial court below, Appellants’
briefing focuses entirely on the trial court’s will construction determination and
includes only an isolated, global request, without supporting argument, that we
should remand their claims against Callon for breach of contract and attorney’s fees
to the trial court for further consideration. Such an inadequacy presents nothing for
our review.


       This analysis also applies to scenarios involving multiple parties, as in the situation here.
       2

Lehmann, 39 S.W.3d at 205–06.
                                                13
      It is clear that the trial court intended for its order to constitute a final judgment
as to all claims that Appellants had asserted against all parties to the underlying suit,
and it is equally clear that all parties to the suit, including Appellants, understood
and regarded it as such. See Lehmann, 39 S.W.3d at 205–06. In this case, the trial
court should not have summarily disposed of the claims that Appellants asserted
against Callon because Appellants neither sought nor moved for any such relief
against Callon in their motion. However, it is indisputable that the trial court’s
judgment finally disposed of all claims and issues that were asserted by and between
all parties to the underlying suit. Id. As such, to challenge the trial court’s final
judgment as it pertains to the claims that they asserted against Callon, Appellants
were required to raise and address on appeal the error they claim exists. Bella Palma,
601 S.W.3d at 802. Waiver occurs if the error is not presented by proper assignment
to the appellate court. See Jacobs v. Satterwhite, 65 S.W.3d 653, 655–56 (Tex.
2001). Here, Appellants failed to raise and assign any point of error on this matter.
Therefore, Appellants have waived any complaint they may have concerning the
trial court’s disposition of the claims they asserted against Callon.
                                V. This Court’s Ruling
      We affirm the judgment of the trial court.




                                                 W. STACY TROTTER
                                                 JUSTICE


May 12, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.

                                            14